Per curiam.
In Freeman v. Piedmont Hosp., 209 Ga. App. 845 (434 SE2d 764) (1993), this court upheld the denial of a motion to compel discovery, finding that the material sought was privileged under OCGA § 31-7-133 (a). However, in Freeman v. Piedmont Hosp., 264 Ga. 343 (444 SE2d 796) (1994), the Supreme Court reversed our affirmance and remanded the case with direction that the case be further remanded to the trial court for reconsideration of the motion to compel. Accordingly, the judgment of the Supreme Court is made the judgment of this court, and the case is remanded to the trial court to reconsider the motion to compel in light of the Supreme Court’s decision in Freeman v. Piedmont Hosp., supra.

Judgment reversed and remanded with direction.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.